1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    JOSEPH MICHAEL WILLIAMS,                              Case No. 2:21-cv-00277-GMN-DJA
4                                            Plaintiff                    ORDER
5            v.
6    S. ENNIS-WRIGHT, et al.,
7                                       Defendants
8
9           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

10   by a prisoner incarcerated at the High Desert State Prison (“HDSP”). On February 22,

11   2021, the Court ordered Plaintiff to file a signed amended complaint and a fully complete

12   application to proceed in forma pauperis or pay the full filing fee of $402 on or before April

13   23, 2021. (ECF No. 4). The April 23, 2021 deadline has now expired, and Plaintiff has

14   not filed a signed amended complaint or a fully complete application to proceed in forma

15   pauperis, paid the full $402 filing fee, or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

23   1992) (affirming dismissal for failure to comply with an order requiring amendment of

24   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

25   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

27   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

28   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
1    local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976).            The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424.
20          The Court’s order requiring Plaintiff to file a signed amended complaint and a fully
21   complete application to proceed in forma pauperis or pay the full $402 filing fee on or
22   before April 23, 2021 expressly stated: "IT IS FURTHER ORDERED that, if Plaintiff does
23   not file a signed amended complaint on or before April 23, 2021, this case will be subject
24   to dismissal without prejudice for Plaintiff to refile the case with the Court, under a new
25   case number, when Plaintiff is able to file a signed amended complaint. (ECF No. 4 at
26   3). The Court's order further stated: “IT IS FURTHER ORDERED that, if Plaintiff does
27   not file a fully complete application to proceed in forma pauperis with all three documents
28   or pay the full $402 filing fee for a civil action on or before April 23, 2021, this case will be



                                                   -2-
1    subject to dismissal without prejudice for Plaintiff to refile the case with the Court, under
2    a new case number, when Plaintiff has all three documents needed to file a complete
3    application to proceed in forma pauperis or pays the the full $402 filing fee.” (Id. at 4).
4    Thus, Plaintiff had adequate warning that dismissal would result from noncompliance with
5    the Court’s order to file a signed amended complaint and a fully complete application to
6    proceed in forma pauperis or pay the full $402 filing fee on or before April 23, 2021.
7           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
8    based on Plaintiff’s failure to file a signed amended complaint and a fully complete
9    application to proceed in forma pauperis or pay the full $402 filing fee in compliance with
10   this Court’s order dated February 22, 2021. (ECF No. 4).
11          IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
12   judgment accordingly. No other documents may be filed in this now-closed case.
13          DATED: ______________
                   April 30, 2021

14
                                                                                          ___
15                                             GLORIA M. NAVARRO
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
